PER CURIAM:
Claimant brought this action for vehicle damage which occurred when her 2003 Nissan Sentra struck a hole while she was traveling eastbound on 1-64 near Barboursville, Cabell County. 1-64 is a road maintained by respondent. The Court is of the opinion to make an award in this claim for the reasons more fully stated below.
The incident giving rise to this claim occurred at approximately 5:00 p.m. on September 14, 2006. 1-64 is a four-lane highway at the area of the incident involved in this claim. Claimant testified that'she was driving in her left hand lane with traffic in front of her and to her right. She stated that she had just driven into a construction area where the asphalt had been removed from the road when her vehicle struck a hole in the road that she could not avoid because of the traffic. Claimant’s vehicle sustained damage to a rim totaling $150.00
The position of the respondent is that it did not have actual or constructive notice of the condition on 1-64 at the site of the claimant’s accident for the date in question. Respondent did not present any witnesses or evidence at the hearing of this matter.
The well-established principle of law in West Virginia is that the State is neither an insurer nor a guarantor of the safety of travelers upon its roads. Adkins vs. Sims, 130 W.Va. 645; 46 S.E.2d 81 (1947). In order to hold respondent liable for road defects of this type, a claimant must prove that respondent had actual or constructive notice of the defect and a reasonable time to take corrective action. Chapman vs. Dept. of Highways, 16 Ct. Cl. 103 (1986).
In the instant case, the Court is of the opinion that respondent had at least constructive notice of the hole which claimant ’ s vehicle struck and that the hole presented a hazard to the traveling public. The location of the hole within the road and the time of the year in which claimant’s incident occurred leads the Court to conclude that respondent had notice of this hazardous condition and respondent had an adequate amount of time to take corrective action. Thus, the Court finds respondent negligent and claimant may make a recovery for the damage to her vehicle.
In accordance with the findings of fact and conclusions of law stated herein above, the Court is of the opinion to and does make an award to the claimant in this claim in the amount of $150.00.
Award of $150.00.